id office uilc cca_2009101611111520 --------------------- number release date from ---------------------- sent tuesday date pm to --------------------- cc subject fw per our earlier conversation this e-mail is to memorialize the previous verbal advice we provided to you legend parent -------- group ---------------------------------------------------------- group ------------------------------------------------------------------------------------------------- sub ----------------------------------------------------------------------------- sub ------------- sub ------------------------------------ sub ------- litigants --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- period ------------------------- period --------------------------------------------------------- state x ------------- state y -------------- business a ---------------------------------------------- business b ------------------------------------------------------------------------------------------------ -------------- agreement ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- target ----------------------------------- year ------- year -------- year -------- year ------- year -------- month ------------- month ---------------- month ---------- date -------------- date --------------- date ------------------ letter_ruling ------------------- activity x of business b ----------------------------------------------- item b ------------------ m --------------- n ------------------ o --------------- p ---------------- q --- r -- s ------------------ facts parent is a publicly-traded company and the common parent of group sub sub and sub were subsidiaries of parent and all three had joined in the filing of the group consolidated_returns during period which commenced in year and ended in year parent is incorporated under the laws of state y sub sub and sub hereafter collectively referred to as the parent subsidiaries were incorporated under the laws of state x parent was engaged in several different businesses including business a and business b directly and through its subsidiaries sub sub and sub were engaged in business b parent in transactions qualifying as sec_368 reorganizations thereafter up until the spin off of target parent continued to conduct business b directly or through target that had been conducted by the parent subsidiaries in year all three parent subsidiaries were merged into in year parent formed target as a subsidiary under the laws of state x in contemplation of separating business a from business b in year parent target and sub entered into a plan_of_reorganization to effect the spin-off of both target and sub in transactions anticipated to qualify as tax free reorganizations under sec_355 under the plan parent transferred to target all assets related to business b and the stock of some wholly-owned subsidiaries to parent and assumed the liabilities associated with business b in exchange target issued its stock from month year through month year target conducted business b as a subsidiary of parent and was included in the group consolidated_group on date year parent spun-off target thereafter target became a publicly-traded common parent of the target and subsidiaries consolidated_group following the spin-off of target parent continued to conduct other lines of business including business a both directly and through its remaining subsidiaries target conducted business b the service issued parent a letter_ruling ruling that the formation of target and the subsequent transfer by parent of the business b assets to target and spin-off of target qualified as a tax-free reorganization under sec_368 and sec_355 in month year just before the spin-off was completed a class action lawsuit by litigants was filed against parent concerning the conduct of activity x of business b during period the lawsuit alleged that parent engaged in unlawful schemes and courses of conduct that induced persons to pay for activity x of business b in violation of state law and certain violations of common_law litigants sought money damages rescission of activity x of business b contracts and restitution for the money which litigants paid pursuant to the contracts during period period includes all of period and several years thereafter even years after parent spun off target in month year a court approved a class action settlement of litigants’ claims the settlement agreement settled all claims arising out of the litigants’ allegations against parent concerning activity x of business b in consideration for the settlement parent agreed to pay the litigants the sum of dollar_figurem parent and target agreed that the amount to be paid with respect to the settlement was an exclusive target contingent_liability relating to business b as such target was responsible for the liability but entitled to reimbursement of q percent of the amount in excess of dollar_figureo from parent and it was entitled to r percent of the amount in excess of dollar_figureo from sub target accrued and paid dollar_figuren of the dollar_figurem settlement parent paid dollar_figurep and donated item b to the class of litigants based on the payment of dollar_figuren to the litigants target desires to compute its tax_liability with the benefit of sec_1341 even though the amount previously included in group 1’s taxable_income was earned and reported by the parent subsidiaries in consolidated_return years occurring prior to the formation of target target argues that it is entitled to determine its tax_liability using the tax treatment afforded by sec_1341 with respect to these previously-included-in-income amounts because it is the successor to the parent subsidiaries based on parent 1’s transfer of the assets of business b to target and because target paid dollar_figuren of the settlement amount based on its liability under state law as a transferee in computing the amount of income included in the consolidated_taxable_income of group by the parent subsidiaries under a claim of right during period target relies solely on the amount of income from activity x of business b earned by the parent subsidiaries during period and reported by parent on the group consolidated_returns for those years issue sec_1341 law and analysis a taxpayer must satisfy the following three requirements to qualify for the tax benefits of sec_1341 a the taxpayer must have included an item in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to the item a a deduction must be allowable to the taxpayer for the current taxable_year because it was established after the close of the taxable_year or years of income inclusion that the taxpayer did not have an unrestricted right to the item or portion thereof and a the amount of the deduction must exceed dollar_figure sec_1341 when it applies imposes on the taxpayer a tax for the current taxable_year that is the lesser amount of the income_tax for the current tax_year as computed with a deduction for the amount restored sec_1341 or the decreases to the income_tax for those prior taxable years that result from making a tax redetermination for each of those prior tax years based on excluding such restored items or portion thereof from the gross_income of those prior tax years sec_1341 sec_381 sec_381 provides that in the case of certain acquisitions of assets of a corporation by another corporation the acquiring_corporation succeeds to certain tax_attributes of the transferor_corporation listed in sec_381 determined as of the close of the day of distribution or transfer subject_to the conditions and limitations specified in sec_381 and sec_381 sec_381 does not expressly list the ability to use sec_1341 with regard to the acquiring corporation’s restoration of an item previously taken into account by the transferor_corporation in determining its the transferor corporation’s gross_income in a prior taxable_year nevertheless the service has ruled that the acquiring_corporation can avail itself of the sec_1341 restoration treatment where the transferor_corporation had in a prior tax_year included the pertinent item in its gross_income pursuant to a claim of right the acquiring_corporation may claim pursuant to sec_381 that this tax treatment has been transferred to it in connection with its assumption of an obligation as described under sec_381 of the transferor or the distributor corporation see revrul_71_496 1971_2_cb_315 the acquiring_corporation in a sec_368 reorganization was entitled under sec_381 to deduct repayment of government subsidy payments previously received and reported by the acquired_corporation and compute its tax under sec_1341 for the year of repayment a carryover of tax_attributes from the transferor or distributor corporation to the acquiring or distributee corporation may occur in a corporate_liquidation under sec_332 sec_381 or in a transfer of corporate assets to which sec_361 applies but only if the transfer is in connection with a reorganization described in subparagraph a c d f or g of sec_368 however sec_381 provides this limitation in the case of a reorganization under sec_368 or g the transfer of tax_attributes occurs only if the requirements of subparagraphs a and b of sec_354 are satisfied the requirements of sec_354 and b are satisfied only if the corporation to which the assets are transferred acquires substantially_all of the assets of the transferor of such assets and the stock securities and other properties received by such transferor as well as the other properties of such transferor are distributed in pursuance of the plan_of_reorganization consequently an acquiring_corporation cannot invoke sec_381 to claim the benefit of the carryover of corporate tax_attributes from the transferor_corporation to the acquiring_corporation in either a d or g reorganization where the property transfer results from a corporate_division although the acquiring_corporation cannot base a claim to the benefit of the carryover of corporate tax_attributes on sec_381 that section does not prohibit it from claiming such benefit under another section of the code or general tax principles see sec_1_381_a_-1 which states sec_381 does not apply to partial liquidations divisive reorganizations or other transactions not described in subparagraph of this paragraph moreover sec_381 does not apply to the carryover of an item or tax attribute not specified in subsection c thereof in a case where sec_381 does not apply to a transaction item or tax attribute by reason of either of the preceding sentences no inference is to be drawn from the provisions of sec_381 as to whether any item or tax attribute shall be taken into account by the successor_corporation does taxpayer succeed to the sec_1341 treatment during period the former parent subsidiaries generated items of gross_income attributable to activity x of business b prior to their merger into parent and while these subsidiaries were members of group these items of gross_income were includible under sec_1_1502-12 in each subsidiary’s separate_taxable_income for purposes of computing group 1’s consolidated_taxable_income under sec_1_1502-11 when an item is included in gross_income the tax treatment under sec_1341 for each restored deduction is to be considered a tax attribute of each individual member rather than a tax attribute that attaches to the group as a whole the three parent subsidiaries had included these amounts in their separate gross incomes before parent 1’s formation and subsequent spin off of target subsequent to these inclusions the three parent subsidiaries merged into parent parent continued to conduct business b that had been conducted by the parent subsidiaries but later formed target by transferring to target among other things the business b assets in exchange target issued its stock to parent and assumed the liabilities associated with business b shortly thereafter parent spun-off of target in a transaction qualifying as a tax-free reorganization under sec_368 and sec_355 if the same corporation that had previously included the amount in gross_income under a claim of right is the same corporation that is obligated to restore the amount then that entity is entitled to the deduction afforded by the sec_1341 tax restoration treatment here however the three parent subsidiaries were the entities that had previously included the amounts in gross_income and they are no longer in existence the potential for sec_1341 tax restoration treatment that had attached to each of these subsidiaries will vanish unless sec_381 or some other provision allows a carryover of the treatment to parent and or target target has represented that the three parent subsidiaries merged into parent in transactions qualifying as sec_368 mergers assuming that the three tax free reorganizations did qualified as valid sec_368 reorganizations and provided that parent assumed the refund obligations of the three parent subsidiaries with respect to amounts that they included in their in gross incomes by reason of their claims of right the sec_1341 tax restoration treatment will have carried over to parent as a result of the sec_368 merger transactions that qualify as transactions described in sec_381 or sec_381 see revrul_71_496 target and not parent however is the entity required to restore amount n which amount represents the amount the three parent subsidiaries previously included in their separate gross incomes under claims of right since parent is not required to restore amount n then at least with regard to amount n parent may not avail itself of the deduction computed under the sec_1341 tax restoration treatment regime so although the sec_1341 tax restoration treatment carried over to parent the issue remains whether with regard to amount n the sec_1341 tax restoration treatment again carries over this time from parent to target target agreed to assume the liabilities associated with business b the business previously carried on by the parent subsidiaries in exchange for parent transferring to target among other things business b and the assets associated with business b additionally by court settlement parent and target were required to restore amount m amount n is included in this amount to the litigants moreover parent and target had entered into agreement which established that these court-settled liabilities at least to the extent of amount n are exclusive target contingent liabilities target was therefore legally bound to restore and did restore amount n to the litigants even assuming amount n represents the collective amounts attributable to activity x of business b that the parent subsidiaries included in their gross incomes and that these includable amounts satisfied sec_1341’s requirement that an item have been included in gross_income in a prior taxable_year or years on account of the fact that the three subsidiaries of parent had an unrestricted right to these amounts the question nonetheless is whether target may take advantage of the benefit of the deduction for amount n afforded by the sec_1341 tax restoration treatment did the sec_1341 tax restoration treatment carry over to target as a result of its assuming the liabilities associated with business b in a divisive sec_368 reorganization target answers this question in the affirmative arguing that it is the successor to the parent subsidiaries based on parent 1’s transfer of the assets of business b to target and because target paid amount n of the settlement amount based on its liability under state law as a transferee we agree that target is entitled to the benefit of a deduction for amount n but not for the reasons urged on us by target target acquired only the business b assets from parent and not substantially_all of parent 1’s assets in the sec_368 reorganization resulting in target’s formation this transaction however constituted a divisive not an acquisitive_d_reorganization for sec_381 to apply to the transfer of tax_attributes to a transferee corporation when as here the transferee corporation was formed as a result of a divisive d_reorganization the requirements of sec_354 and b must be satisfied sec_381 because parent did not transfer substantially_all of its property to target the requirements of sec_354 were not satisfied and therefore target may not claim the carryover of tax_attributes under sec_381 this latter conclusion does not end the analysis however the consolidated_return_regulations do not expressly address the application of sec_1341 sec_1_1502-80 provides that the code which of course includes sec_1341 or other law shall be applicable to the group to the extent the regulations do not exclude its application moreover sec_1_1502-80 provides that to the extent other rules are not excluded or modified by the consolidated_return provisions they will still operate as noted above sec_1_381_a_-1 leaves open the possibility that a corporation that acquires the assets of another corporation as a successor of the transferor may succeed to a tax attribute of the corporation whose assets are acquired notwithstanding that the acquisition satisfies neither sec_381 nor sec_381 here because parent continued to exist after the formation of target target is not a successor_corporation to parent under state law therefore target cannot avail itself of the language of reg sec_1_381_a_-1 moreover because it is not a successor to parent we conclude that target is not entitled to compute its tax_liability under the sec_1341 tax restoration treatment regime once again however this latest conclusion does not end the analysis we must still determine whether target may nonetheless deduct amount n that it paid to the litigants we conclude that it is entitled to deduct amount n if a transferee corporation's payments of assumed_liabilities could have been deducted by the transferor_corporation had they been made before a sec_351 exchange the transferee is entitled to a deduction for the amount of the payments revrul_80_198 this rule applies not only to fixed liabilities but also to contingent liabilities rev_rul this rule is subject_to two limitations there must be a valid business_purpose for the transfer of the liabilities and the liabilities must be transferred together with their related receivables and both must have arisen in the ordinary course of business and must not have been accelerated or prepaid for a tax-avoidance purpose although the transaction here is a sec_368 reorganization it also qualifies under sec_351 parent has received favorable rulings that the exchange of the business b assets for target’s stock and target’s assumption of the business b liabilities constituted a valid tax-free_exchange under sec_368 of the code moreover parent 1’s stated purpose in transferring the business b assets and liabilities to target was to separate business b from its other businesses this alone is a substantial business reason for the transaction itself furthermore there are no facts indicating that parent had any_tax avoidance motive for entering the transaction we conclude that target in assuming these liabilities associated with business b which were transferred together with the business b assets in a transaction that qualifies as tax free under both sec_368 and sec_351 is entitled under the holdings and rationales of rev ruls and to a deduction for amount n that it paid to the litigants pursuant to the court-approved settlement since parent did not deduct any amounts associated with the assumed_liabilities prior to the transfer to target the last remaining question therefore is whether target is entitled to deduct this amount as an ordinary and necessary business_expense under sec_162 sec_162 of the code provide a deduction to a taxpayer for business_expenses taxpayer incurs and pays in transactions qualifying as transfers under sec_351 and nonacquisitive sec_368 reorganizations where the contingent liabilities of a transferor_corporation are assumed by the acquiring_corporation the acquiring_corporation is allowed to deduct the liabilities when they mature or are paid the deduction is premised on the acquiring_corporation being treated as having stepped into the shoes of the transferor with respect to the liabilities accordingly to the extent that the liabilities target assumed were incurred in the ordinary course of business by the parent subsidiaries and were associated with the business b assets parent transferred to target in a sec_368 transaction target may deduct as ordinary and necessary business_expenses under sec_162 amount n it paid to extinguish these contingent liabilities to the extent such amounts would otherwise have been deductible by parent if not assumed by target please call -----------------------at ---------------------if you have any further questions -------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- -------------------------------------------------
